NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

          VIATECH TECHNOLOGIES INC.,
                Plaintiff-Appellant

                           v.

           MICROSOFT CORPORATION,
                Defendant-Appellee
              ______________________

                      2017-2276
                ______________________

    Appeal from the United States District Court for the
District of Delaware in No. 1:14-cv-01226-RGA, Judge
Richard G. Andrews.
                ______________________

                Decided: May 23, 2018
                ______________________

    MICHAEL LENNON, Hunton Andrews Kurth LLP, New
York, NY, argued for plaintiff-appellant. Also represent-
ed by SHEILA MORTAZAVI, GEORG CHRISTIAN REITBOECK.

    FRANK SCHERKENBACH, Fish & Richardson, PC,
Boston, MA, argued for defendant-appellee. Also repre-
sented by KURT LOUIS GLITZENSTEIN, STEVEN KATZ,
WHITNEY A. REICHEL.
               ______________________
2       VIATECH TECHNOLOGIES INC.   v. MICROSOFT CORPORATION



        Before LOURIE, SCHALL, and CHEN, Circuit Judges.
CHEN, Circuit Judge.
                          SUMMARY
    This case is appealed from the United States District
Court for the District of Delaware, which granted sum-
mary judgment of non-infringement of ViaTech Technolo-
gies Inc.’s Patent No. 6,920,567 by several versions of
Microsoft Corporation’s Windows and Office software. 1
    The ’567 patent claims a file that contains the license
to the content of the file as part of the file itself. Specifi-
cally, the ’567 patent covers a “digital content file” that
contains “digital content,” a “dynamic license database”
with the license information, and a “file access control
mechanism” that interlinks the license information and
the digital content. The patent also has related method
claims.
    ViaTech appeals the district court’s grant of summary
judgment on the following contentions: (1) erroneous
claim construction of the terms “file” and “dynamic license
database”; (2) erroneous summary judgment of literal
non-infringement due to outstanding disputed facts; and
(3) erroneous summary judgment of non-infringement
under the doctrine of equivalents, which the district court
dismissed as waived.
    Below, we clarify the constructions of “file” and “dy-
namic license database,” but find that even under these
clarified constructions, (1) it is undisputed that the pre-
installation version of Windows does not contain the
“dynamic license database” element, and (2) ViaTech
waived the argument that post-installation Windows is a


    1    The issues on appeal are substantially similar for
both products. For simplicity, we refer to just “Windows”
for the remainder of this opinion.
VIATECH TECHNOLOGIES INC.   v. MICROSOFT CORPORATION        3



“file” by not squarely presenting it to the district court.
We also find that the district court correctly found any
doctrine of equivalents argument waived.
    Thus, we affirm.
                       BACKGROUND
                    A. The ’567 Patent
     The ’567 patent describes and claims systems and
methods for distributing digital content files and control-
ling the licensed use of digital content included in those
files. See, e.g., ’567 Patent, Abstract.
    Prior art systems relied on licensing mechanisms that
were separate and independent from the licensed content
and had no effective functional relationship to the li-
censed program. Id. at col. 3, ll. 37–44. As a result, the
licensed content was “vulnerable to various methods for
bypassing such forms of protection.” Id. at col. 3, ll. 43–
44. In addition, the licenses could not subsequently be
modified once granted and the content became fully
accessible to the user system. Id. at col. 3, ll. 44–52.
     Addressing these disadvantages, the ’567 patent de-
scribes and claims a “digital content file” that comprises a
“file access control mechanism” including a “dynamic
license database.” Id. at col. 3, l. 53–col. 4, l. 1. The file
access control mechanism is embedded either physically
or functionally, in the digital content file, and controls
access to digital content based on the terms of the con-
tent’s corresponding license. Id. at col. 15, ll. 12–44. The
database stores (1) the license terms and provisions which
control access to the digital content of the file, and (2) the
information controlling operations of the file access con-
trol mechanism. Id. at col. 3, l. 53–col. 4, l. 14.
    As illustrated in Figure 1A of the ’567 patent (anno-
tated below), the digital content file DCF 10 includes DCF
Content 10A, which can be either executable code or data.
4     VIATECH TECHNOLOGIES INC.   v. MICROSOFT CORPORATION



Id. at col. 14, l. 66–col. 15, l. 11. The digital content file
also has an embedded file access control mechanism
FACM 12, which is either “directly and physically” or
“functionally” part of the DCF 10. Id. at col. 15, ll. 43–45.
The FACM 12 in turn includes the dynamic license data-
base 14 and other components, for example, a license
functions mechanism 16, that enforce the stored license
terms. Id. at Fig. 1A, col. 10, ll. 24–65.




The specification describes this figure as a “diagrammatic
representation[] of a file containing licensed digital con-
tent and an electronic license mechanism embedded
therein according to the present invention.” Id. at col. 9,
ll. 31–34.
VIATECH TECHNOLOGIES INC.   v. MICROSOFT CORPORATION       5



                  B. Asserted Claims
    In its complaint and infringement contentions, Vi-
aTech alleged that Windows software infringes claims 1–
7, 13–15, and 28–32 of the ’567 patent. Claim 1 is inde-
pendent in form, and is representative:
   1. A digital content file including a license control
   mechanism for controlling the licensed use of digi-
   tal content, comprising:
       a digital content, and
       an embedded file access control mechanism
       embedded in the digital content file, including
           a license functions mechanism embedded
           in the digital content file and including
               a license monitor and control mecha-
               nism communicating with a dynamic
               license database and monitoring use of
               the digital content by a user to deter-
               mine whether a use of the digital con-
               tent by a user complies with the
               license defined in the dynamic license
               database, and
               a license control utility providing
               communications between a user sys-
               tem and an external system to com-
               municate       license       definition
               information between the user system
               and the external system, including
                   a graphical user interface associ-
                   ated with the license control utili-
                   ty to provide communication
                   between a user and user accessible
                   functions of the license functions
                   mechanism, and
6       VIATECH TECHNOLOGIES INC.   v. MICROSOFT CORPORATION



         the dynamic license database wherein the dy-
         namic license database is associated with the
         digital content file for storing information con-
         trolling operations of the file access control
         mechanism and license information control-
         ling licensed use of the digital content.
Id. at col. 40, l. 65–col. 41, l. 24. Claims 28 and 31 are
independent method claims and include similar language
regarding the claimed digital content file. Id. at col. 47, l.
43–col. 48, l. 29, col. 49, l. 26–col. 50, l. 30.
                 C. The Accused Products
    ViaTech asserts that Microsoft’s Windows’s “Software
Protection Platform” (SPP) 2 infringes the ’567 patent.
Appellant’s Br. at 9. Certain SPP software components
present in Windows store information, including the
terms of a user’s license (e.g., a trial copy or otherwise).
When Windows is installed on a user’s computer, the SPP
code enforces those terms when the user attempts to
access the software.
    Specifically, ViaTech asserts that the “disk image” file
used to install Windows on a user’s computer is the “digi-
tal content file” of the ’567 patent. Appellant’s Br. at 39;
Appx2512, ¶4. The disk image file is a data file that
contains an installer program and the Windows software
in a compressed form.
     ViaTech also asserts that the Token Store (a file
named “tokens.dat”), the Trusted Store (a file named
“data.dat”), and the Cache Store (a file named “cache.dat”)
(collectively “Stores”), which are not present in the disk
image file but come into existence post-installation, make
up the “dynamic license database” of Windows. Appel-



    2  The corollary for Microsoft Office is “Office Soft-
ware Protection Platform” (OSPP).
VIATECH TECHNOLOGIES INC.   v. MICROSOFT CORPORATION       7



lant’s Br. at 32–33. Each of these files is a data file. The
Token Store stores licenses that must be activated by a
remote Microsoft server. The Trusted Store stores prod-
uct keys and other information. The Cache Store stores
the results of a license check.
                   D. Issues on Appeal
   In June 2016, the district court issued a claim con-
struction order on ten terms. ViaTech Tech. Inc. v. Mi-
crosoft Corp., No. CV 14-1226-RGA, 2016 WL 3398025 (D.
Del. June 14, 2016). ViaTech appeals the district court’s
constructions of “dynamic license database” and “file.”
     For “dynamic license database,” the district court
adopted Microsoft’s proposed construction of “a database
that resides in the digital content file and that is pro-
grammed to accept modifiable licenses” over ViaTech’s
proposed construction of “a modifiable record into which
file access control and licensed use information can be
written.” Id. at *5–6. At issue on appeal is whether the
“resides in the digital content file” language of the adopt-
ed construction is supported by the patent specification
and if the word “dynamic” describes a modifiable database
or modifiable licenses within the claimed database.
     For “file,” the district court construed the term as its
“plain and ordinary meaning, i.e., ‘a collection of data that
is treated as a unit by a file system.’” Id. at *6–7. At
issue on appeal is whether this construction includes a
collection of multiple files that is treated as a unit by a
file system.
    In June 2017, the district court granted summary
judgment of non-infringement, finding that ViaTech
“cannot establish the accused software infringes in any
one state because [ViaTech] cannot prove the accused
products meet the ‘license database’ and the ‘file’ limita-
tions at the same time.” ViaTech Tech. Inc. v. Microsoft
Corp., No. 14-CV-1226 (RGA), 2017 WL 2538570, at *4 (D.
8     VIATECH TECHNOLOGIES INC.   v. MICROSOFT CORPORATION



Del. June 12, 2017). Specifically, the district court reject-
ed the position that “file” could mean a collection of files,
and not just a discrete file. Id. The district court then
found that its construction of “file” put Plaintiff's in-
fringement theory “in a bind” because:
    Post-installation, Windows is a collection of files,
    not a single file. Pre-installation, Windows is a
    “file.” Post-installation, the files [ViaTech] points
    to as the “license database”—the token store, the
    trusted store, and the cache store—exist. Pre-
    installation, they do not. [ViaTech]'s infringement
    position requires me to treat Windows in one form
    for one part of the claim and in another form for
    the other. I cannot do so.
Id. Having found that ViaTech lacked “any theory of
infringement where the accused products meet all of the
claimed limitations at the same time,” the district court
granted summary judgment of non-infringement. Id. at
*6. At issue on appeal is whether the district court erred
in doing so.
    In the same summary judgment order, the district
court also found that ViaTech had “produced no evidence
from which a factfinder could find infringement under the
doctrine of equivalents” and granted summary judgment
of no infringement under the doctrine of equivalents. Id.
at *7. On appeal, ViaTech points to evidence in the record
where it allegedly put forth its doctrine of equivalents
theory and asks this court to reverse.
                        DISCUSSION
                  A. Claim Construction
    The “ultimate question of the proper construction” of a
patent claim is a question of law, and claim construction
rulings are reviewed de novo. Teva Pharm. USA, Inc. v.
Sandoz, Inc., 789 F.3d 1335, 1339 (Fed. Cir. 2015). “To
ascertain the scope and meaning of the asserted claims,
VIATECH TECHNOLOGIES INC.   v. MICROSOFT CORPORATION      9



we look to the words of the claims themselves, the specifi-
cation, the prosecution history, and, if necessary, any
relevant extrinsic evidence.” Chi. Bd. Options Exch., Inc.
v. Int’l Sec. Exch., LLC, 677 F.3d 1361, 1366 (Fed. Cir.
2012) (citation omitted). “[T]he specification is the single
best guide to the meaning of a disputed term, and . . . acts
as a dictionary when it expressly defines terms used in
the claims or when it defines terms by implication.”
Phillips v. AWH Corp., 415 F.3d 1303, 1312, 1321 (Fed.
Cir. 2005) (en banc) (internal quotation marks and cita-
tions omitted).
             1. “Dynamic License Database”
    We agree with ViaTech that the district court’s con-
struction of “dynamic license database” is unsupported by
the ’567 patent specification. The district court construed
the term to mean “a database that resides in the digital
content file and that is programmed to accept modifiable
licenses.” ViaTech Tech. Inc., 2016 WL 3398025, at *5.
    But the ’567 specification has multiple examples of a
database residing outside of the digital content file. See
’567 Patent, Figs. 1A, 1C (annotated to identify the data-
base DLDB and digital content file DCF below).
10    VIATECH TECHNOLOGIES INC.    v. MICROSOFT CORPORATION




     Further, the ’567 patent specification uses the term
“residing” to describe other relative relationships but
never uses the term to describe the relationship between
a dynamic license database and a digital content file. See,
e.g., ’567 Patent at col. 2, l. 57 (“all license records reside
in the license server”); id. at col. 4, l. 59 (referring to the
license information as “residing in” the database); id. at
col. 10, ll. 38–41 (“The DLDB is associated with the DCF,
resides in a licensed user’s system and contains infor-
mation and data controlling the operations of the
FACM . . . .”).
    Instead, claims 1, 28 and 31 of the ’567 Patent claim a
database that is “associated with” the digital content file.
Id. at col. 41, l. 22, col. 48, l. 2, col. 49, l. 35. We read
“associated with” as the patent’s explanation of the rela-
tionship between the database and the file. By construing
dynamic license database to be restricted to a structure
that “resides in” a digital content file, the district court
erred in translating this “associated with” claim language
in an overly narrow manner. In fact, the district court’s
erroneous construction defined “associated with” more
VIATECH TECHNOLOGIES INC.   v. MICROSOFT CORPORATION      11



narrowly than the phrase “embedded in,” which is found
elsewhere in the claim language and which the district
court correctly construed to mean both a “part of or func-
tionally included.” ViaTech Tech. Inc., 2016 WL 3398025,
at *4.
    Microsoft argues that the preamble language of
Claims 1, 28 and 31, “comprising,” “containing,” and
“including” respectively, require that all the subsequent
recited claim elements “reside in” the claimed “digital
content file.” We do not agree. Doing so would render the
“embedded in” and “associated with” language in those
claims superfluous, and a “claim construction that gives
meaning to all the terms of the claim is preferred over one
that does not do so.” Merck & Co. v. Teva Pharm. USA,
Inc., 395 F.3d 1364, 1372 (Fed. Cir. 2005); see also In re
Power Integrations, Inc., 884 F.3d at 1376. In the context
of claim 1, the better reading of the final paragraph
relating to the “the dynamic license database” is that it
recites the required functional relationship between the
database and the digital content file, not that the data-
base necessarily resides in the digital content file.
    We also do not agree with the district court’s conclu-
sion that “dynamic” in “dynamic license database” defines
the license rather than the database. We agree with the
district court that the patent specification discusses
modifiable, non-static licenses. ViaTech Tech. Inc., 2016
WL 3398025, at *6. However, we also share ViaTech’s
concern that the construction “programmed to accept
modifiable licenses” is too narrow because it excludes
other disclosed embodiments where the database is modi-
fied when licenses are “dynamically creat[ed] [or] ac-
quir[ed].” See, e.g., ’567 Patent, col. 13, ll. 7–15. Reading
the word “dynamic” to describe “database” fixes the issue:
a database with modifiable licenses is necessarily a modi-
fiable database, encompassing the district court’s under-
standing, but a modifiable database also encompasses the
12    VIATECH TECHNOLOGIES INC.     v. MICROSOFT CORPORATION



disclosure of a database that can create or acquire new
licenses.
    The patent specification supports our alteration of the
district court’s construction of “dynamic license database.”
The specification describes the “dynamic license database”
as a modifiable database storing file access control and
license use data. A dynamic license database is “associat-
ed with the digital content file for storing information
controlling operations of the file access control mechanism
and license information controlling licensed use of the
digital content.” ’567 Patent, col. 3, l. 65–col. 4, l. 1. It “is
a local, resident database record containing eLicense
control parameters,” and is “designed to be extensible for
forward and backward compatibility, to allow record fields
to be added or subtracted without interfering with exist-
ing data management, and to allow future expansion to
contain virtually any data relevant to software licensing
and asset management.” Id. at col. 20, ll. 36–38, 53–58.
Users may access such a dynamic license database “to
dynamically create, acquire, update and modify eLicens-
es.” Id. at col. 13, ll. 12–13.
    The specification also refers to the data being written
into the database. “[T]he eLicense data residing in the
Dldb 14 is read by the LMCM 18 and data is thereafter
written back into the Dldb 14 as appropriate.” Id. at col.
37, ll. 7–9. “The ELDP 82 data is written to the Dldb 14,
and the 25 DCF 10 is fully licensed on the user system
according to the limits and behavior set by the publisher.”
Id. at col. 31, ll. 25–27.
   We find that the patent specification supports Vi-
aTech’s proposed construction of “dynamic license data-
base” with a slight modification and construe the term to
VIATECH TECHNOLOGIES INC.   v. MICROSOFT CORPORATION      13



mean “a modifiable database in which file access control
and license use information is stored and can be written.” 3
                         2. “File”
    The district court construed file as “a collection of da-
ta that is treated as a unit by a file system.” ViaTech
Tech. Inc., 2016 WL 3398025, at *6. The district court
then applied the construction to Microsoft Windows and
found that pre-installation, the disk image file version of
Windows is a “file,” but that post-installation, “Windows
is a collection of files, not a single file.” ViaTech Tech.
Inc., 2017 WL 2538570, at *5.
     We do not agree that a collection of files cannot be a
“file” under the district court’s construction. By definition
of its components, the claimed digital content file neces-
sarily can be made up of multiple files. The digital con-
tent file has an embedded “file access control mechanism”
and is associated with a “dynamic license database.” ’567
Patent, Abstract. In its claim construction order, the
district court acknowledged that the file access control
mechanism “can consist of many files.” ViaTech Tech.
Inc., 2016 WL 3398025, at *6. And the database associat-
ed with the claimed digital content file has license files
and other use information within it. ’567 patent, col. 20, l.
33–col. 22, l. 46. Microsoft even admits that each element
of the digital content file could be its own file. Oral Ar.
25:20–27:25. Further, the “disk image file” of Windows
that the district court found to be a “file” contains the



    3   At oral argument, ViaTech alleged that the par-
ties agreed that a “database” would be defined as a “col-
lection of records containing information.” Oral Arg. at
5:40–5:55. We do not see evidence of such a stipulation in
the record before us. Therefore, we leave the construction
of the term “database” open, should future parties contest
the meaning of the term.
14    VIATECH TECHNOLOGIES INC.   v. MICROSOFT CORPORATION



numerous files that make up Windows and Office. 2017
WL 2538570, at *4; Appx3433–34 at 137:3–139:14.
    Both ViaTech and Microsoft agree that such “contain-
er files” can be a “file” as the term is used in the ’567
patent.     Appx2501–02 (Microsoft Expert Testimony);
Appx1172 (ViaTech Expert Testimony); Oral Arg. 23:59–
24:26 (Microsoft’s admission during appellate argument).
Microsoft’s expert’s analogy is illustrative: a large box
with smaller boxes in it would still be considered a single
package. Appx2502. Similarly, a file with multiple files
within it can still be “a collection of data treated as a unit
by a file system.”
    This understanding of “file” does not require changing
the district court’s construction, only its application of
that construction. Thus, we uphold the district court’s
construction, but clarify that a “file” as claimed in the ’567
patent may be a collection of files.
                  B. Summary Judgment
    A district court’s grant of summary judgment is re-
viewed in accordance with the law of the regional circuit.
Profectus Tech. LLC v. Huawei Techs. Co., 823 F.3d 1375,
1379 (Fed. Cir. 2016). The District of Delaware is in the
Third Circuit, which reviews a grant of summary judg-
ment de novo. Chimie v. PPG Indus., Inc., 402 F.3d 1371,
1376 (Fed. Cir. 2005). Here, Microsoft is “entitled to a
judgment as a matter of law” if ViaTech, as the party with
the burden of proving infringement, “has failed to make a
sufficient showing on an essential element of [its] case
with respect to which [it] has the burden of proof.” Ce-
lotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
    Despite changing the construction of “dynamic license
database” and clarifying the district court’s construction
of “file” above, we find that these modifications do not
affect the reasoning or outcome of the district court’s
summary judgment order.
VIATECH TECHNOLOGIES INC.   v. MICROSOFT CORPORATION       15



               1. Pre-Installation Windows
    For the pre-installation version of Windows, there is
no dispute that the disk image file containing all the files
and code of the Windows software is a “file.”
    There is also no dispute that there is no dynamic li-
cense database in the pre-installation version of Windows.
ViaTech asserts that the Stores in Windows are the
claimed dynamic license database. But ViaTech also
acknowledges that in the pre-installation disk image file
of Windows, there is only code for the Stores and separate
data files containing the licenses, and that the Stores
themselves are created only upon installation. Appellant
Br. at 40; Oral Arg. at 7:05–7:11. The pre-installation
version of Windows thus lacks a database.
    ViaTech argues that the presence of executable code
with the capability of becoming the Stores upon installa-
tion meets the database element for the pre-installation
product. However, the cases cited by ViaTech are inappli-
cable here. The claim language of the ’567 patent re-
quires the presence of a database, not simple “capability”
like the claims in Versata Software, Inc. v. SAP America,
Inc., 717 F.3d 1255, 1262–63 (Fed. Cir. 2013), or function-
al language like the claims in Ericsson, Inc. v. D-Link
Systems, Inc., 773 F.3d 1201, 1215-17 (Fed. Cir. 2014).
Nor is there evidence here that the accused device was
ever placed in an infringing configuration, unlike the
software in Fantasy Sports Properties v. Sportsline.com,
Inc., which infringed upon installation and user activa-
tion. 287 F.3d 1108, 1118–19 (Fed. Cir. 2002). The lack
of an infringing configuration on claims not drawn to
capability resulted in a reversal of summary judgment of
infringement in Ball Aerosol and Specialty Container, Inc.
v. Limited Brands, Inc., 555 F.3d 984, 994–95 (Fed. Cir.
2009). The same reasoning applies here: the ’567 patent
can only be infringed if the digital content file is associat-
ed with an actual database as the claim requires. A
16    VIATECH TECHNOLOGIES INC.    v. MICROSOFT CORPORATION



product having the capability of producing a database,
e.g., containing the code and raw license data of a data-
base, is not enough.
    The claim language requires the presence of a data-
base associated with the digital content file, and it is
undisputed that there is no database, under the district
court’s construction or this court’s revised construction, in
pre-installation Windows.
               2. Post-Installation Windows
     For the post-installation version of Windows, the dis-
trict court found that Windows existed as a “collection of
files” after installation. While we disagree with the
district court’s articulation that a collection of files cannot
be a “file” as claimed by the ’567 patent, we agree with the
district court that ViaTech never articulated a clear
argument that post-installation Windows is a file. Vi-
aTech Tech. Inc., 2017 WL 2538570, at *3, n.5.
     ViaTech’s argument in summary judgment briefing
focused on Windows software being treated as a unit by a
file system because “it is distributed on a disk, or in a file-
based disk image format, that can be mounted by the file
system on a user’s computer in order to install the soft-
ware.” Appx2512, 2520. This is a pre-installation “disk
image file” argument.
    ViaTech only documented the argument that post-
installation Windows could be a file in two places: (1)
footnote 26 of its Opposition to Summary Judgment and
(2) in the four paragraphs of ViaTech’s expert report
discussing post-installation Windows. Appx2520 (“The
Windows and Office software is also treated as a unit
after installation because, e.g., the software invokes
functions of the file system to locate and execute code
residing in other Windows and Office ‘files . . . .’”);
Appx2662–63, ¶¶46, 48–50. When asked at oral argu-
ment before the district court where this post-installation
VIATECH TECHNOLOGIES INC.   v. MICROSOFT CORPORATION      17



file argument had been presented, ViaTech could only
point to these two sources. Appx7998.
     Arguments that were not properly presented to the
district court are waived on appeal. Sage Prods., Inc. v.
Devon Indus., Inc., 126 F.3d 1420, 1426 (Fed. Cir. 1997).
As a threshold matter, a single footnote is insufficient to
present a distinct infringement theory to the district
court. See SmithKline Beecham Corp. v. Apotex Corp.,
439 F.3d 1312, 1320 (Fed. Cir. 2006). Here, the footnote
did not even present a distinct alternative infringement
theory: there is no element by element analysis of a post-
installation version of Windows, or even a statement that
the post-installation version is a file that infringes the
’567 patent too. And regarding the four unquoted, uncited
paragraphs of ViaTech’s 147 paragraph expert report,
ViaTech agrees that the district court was not obligated to
address theories presented in an expert report when the
theories were not raised or cited in briefing before the
court. Oral Arg. 13:04–13:58; see also Pandrol USA, LP v.
Airboss Ry. Prod., Inc., 320 F.3d 1354, 1366 (Fed. Cir.
2003) (“There is no onus on the district court to distill any
possible argument which could be made based on the
materials before the court. Presenting such arguments in
opposition to a motion for summary judgment is the
responsibility of the non-moving party, not the court.”)
(citation omitted).
    We agree with the district court that ViaTech did not
properly present or preserve the argument that post-
installation Windows is a file and affirm the district
court’s waiver finding.
                C. Doctrine of Equivalents
    The district court also granted summary judgment of
no infringement under doctrine of equivalents on waiver
grounds.
18    VIATECH TECHNOLOGIES INC.   v. MICROSOFT CORPORATION



    “To prove infringement under the doctrine of equiva-
lents, a plaintiff must show that an asserted equivalent
represents an ‘insubstantial difference’ from the claimed
element, or ‘whether the substitute element matches the
function, way, and result of the claimed element.’” Deere
& Co. v. Bush Hog, LLC, 703 F.3d 1349, 1356 (Fed. Cir.
2012) (citing Warner-Jenkinson Co. v. Hilton Davis Chem.
Co., 520 U.S. 17, 40 (1997)). The doctrine “must be ap-
plied to individual elements of the claim,” and each ele-
ment “must be presented in the form of particularized
testimony and linking argument.” Warner-Jenkinson Co.,
520 U.S. at 29; Lear Siegler, Inc. v. Sealy Mattress Co. of
Mich., Inc., 873 F.2d 1422, 1425–26 (Fed. Cir. 1989).
   As evidence of its doctrine of equivalents theory, Vi-
aTech points to deposition testimony of its expert, Dr.
Goldberg, and excerpts from Dr. Goldberg’s expert report.
      In deposition, Dr. Goldberg stated, “I see no reason
why the opinions rendered in my Opening Expert Report
and in this Reply Expert Report would not be relevant to
. . . infringement under the doctrine of equivalents.”
Appx3196. We read this as ViaTech merely reasserting
its literal infringement arguments as doctrine of equiva-
lents argument, which is insufficient to present a separate
infringement theory under the doctrine. nCube Corp. v.
Seachange Int’l, Inc., 436 F.3d 1317, 1325 (Fed. Cir. 2006)
(“The party asserting infringement must present ‘evidence
and argument concerning the doctrine and each of its
elements.’ The evidence and argument on the doctrine of
equivalents cannot merely be subsumed in plaintiff's case
of literal infringement.”) (quoting Lear Siegler Inc., 873
F.2d at 1425).
    The excerpts from Dr. Goldberg’s expert report were
dropped in a footnote on the very last page of ViaTech’s
summary judgment briefing, accompanying text that
reserves ViaTech’s right to assert infringement under the
doctrine of equivalents, rather than actually presenting
VIATECH TECHNOLOGIES INC.   v. MICROSOFT CORPORATION        19



any such argument. Appx2528. 4 The district court would
have been within its discretion to not even consider the
footnote assertion. See SmithKline Beecham Corp., 439
F.3d at 1320 (“[A]rguments raised in footnotes are not
preserved” or properly raised). But the district court
discretionarily looked to the substance of the paragraphs
anyway and found that none “provide[d] a basis for Dr.
Goldberg to opine that there is a substantial identity of
function, means, and results” as required under the
doctrine of equivalents. ViaTech Tech. Inc., 2017 WL
2538570, at *7. We agree.
     In its appeal to this court, ViaTech does not point to
any briefing where it made a substantive doctrine of
equivalents argument. Rather, ViaTech’s argument on
appeal is that the district court changed its construction
of “file” in its summary judgment to exclude a plurality of
files, and therefore, ViaTech should now be permitted to
assert infringement under the doctrine of equivalents in
view of the updated constructions of the claims.
    We do not agree. Even though this court clarifies the
construction of “file” supra, the district court’s claim
construction order was clear that the patent “never refers
to a collection of files as a single ‘file’” and “suggests that
the term ‘file’ is being used in its ordinary sense to mean a
discrete, named entity.”         ViaTech Tech. Inc., 2016
WL3398025, at *6. ViaTech thus was on notice that the


    4    ViaTech was similarly silent on the matter in its
infringement contentions, save for a catch-all statement
that “[t]o the extent that Microsoft subsequently identifies
with specificity the elements of the asserted claims it
contends are not present in the accused Windows and
Office software products, ViaTech reserves the right to
supplement this response to specifically address those
contentions, including by asserting infringement under
the doctrine of equivalents.” Appx8314–15.
20       VIATECH TECHNOLOGIES INC.   v. MICROSOFT CORPORATION



district court would follow through with this understand-
ing for the construction and application of “file,” and
should have made any doctrine of equivalents argument
during discovery, or at least well before trial was “merely
weeks away.” ViaTech Tech. Inc., 2017 WL 2538570, at
*7; see Kyocera Wireless Corp. v. Int’l Trade Com’n., 545
F.3d 1340, 1352 (Fed. Cir. 2008) (affirming lower tribu-
nal’s finding that patent owner waived an argument by
failing to raise it in a timely manner). 5
    ViaTech failed to articulate a theory of infringement
under the doctrine of equivalents to the district court, and
the district court correctly found waiver of the issue.
                        CONCLUSION
     While we revise the district court’s construction of the
terms “dynamic license database” and “file,” we find that
ViaTech did not meet its burden of providing argument or
evidence of an infringing configuration of Windows suffi-
cient to survive summary judgment of literal non-
infringement. We also find that ViaTech waived any
argument under the doctrine of equivalents by failing to
present the argument to the district court. We therefore
affirm the district court’s summary judgment of non-
infringement.
                        AFFIRMED




     5   This court has previously affirmed a similar dis-
trict court finding where the plaintiff “waived its right to
raise the doctrine of equivalents by failing to timely
disclose it as an infringement theory” in Teashot LLC v.
Green Mountain Coffee Roasters, Inc., 595 F. App’x 983,
987 (Fed. Cir. 2015).